DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 10, 2022 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ryan Alley on February 2, 2022.
The application has been amended as follows: 

Claim 1.	A vehicle comprising: 
tires; 
a brake system; and 
a brake duct system comprising: 
a first outlet configured to be disposable adjacent to the tires; 
a second outlet configured to be disposable adjacent to the brake system; 
a first duct arranged to convey air to the first outlet or the second outlet; 
a second duct arranged to convey air to the first outlet or the second outlet; 
and 

an inlet arranged to collect air at a first temperature, and at a pressure
above atmospheric pressure; 
a high temperature outlet configured to supply a first stream of air at a
second temperature above the first temperature to the first duct; and 
a low temperature outlet configured to supply a second stream of air at a
third temperature below the first temperature to the second duct; and 
a controller configured to selectively control supply of the first stream of air from the vortex tube to the first outlet or the second outlet, and to selectively control supply of the second stream of air from the vortex tube to the first outlet or second outlet; Page 2 of 8Application: 16/724,280 
Attorney Docket: 34.0009.1wherein the first outlet is arranged to heat up and cool the tires, and wherein the second outlet is arranged to heat up and cool the brake system.

	Claim 2 is cancelled.

Claim 3. 	The brake duct system of claim [[2]] 1, further comprising a temperature sensor configured to monitor a temperature of the brake system and the controller configured to control supply of the streams of air from the vortex tube to the outlets in response thereto.
	
	Claim 4.	The brake duct system of claim [[2]] 1, further comprising a braking sensor configured to monitor vehicle braking and the controller configured to control supply of the streams of air from the vortex tube to the outlets in response thereto.

Allowable Subject Matter
Claims 1 and 3-5 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to anticipate or render obvious a brake duct system comprising a first outlet and a second outlet, wherein the first outlet is arranged to heat up and cool the tires, and wherein the second outlet is arranged to heat up and cool the brake system.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Fulton and Leachman et al. each teach a vortex tube.  Hino teaches a vehicle system for providing cooling air to a tire and a brake system.  Love teaches a system for heating a vehicle tire.  Dukhan et al. teach a vortex tube providing both a cooling stream and heating stream to equipment.
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
February 2, 2022
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657